IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                     May 15, 2001 Session

      STATE OF TENNESSEE v. CLEANDER CLEON HARTMAN, JR.

                Direct Appeal from the Circuit Court for Williamson County
                        No. II-599-154    Timothy L. Easter, Judge



                    No. M200-02441-CCA-R3-CD - Filed January 17, 2002



NORMA MCGEE OGLE , J., concurring in part and dissenting in part.

                I fully concur in the majority’s opinion with the exception of its conclusion that the
sentence in this case is unreasonable in light of the severity of the offenses. In any event, upon
remand for a new trial, should the defendant again be convicted pursuant to counts one and three of
the indictment, the trial court should be free to consider the imposition of consecutive sentencing
in light of any additional evidence presented by the State.

                                                      ___________________________________
                                                      NORMA McGEE OGLE, JUDGE